DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 26 June 2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 June 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: DM and BF' in Figures 7A and 7B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 7B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraph 0042 on page 6 of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2017/0200915 A1).
	Lee et al. is directed to a foldable display device comprising a display panel, polarizing member, and window with bonded together with adhesive members each having a storage modulus of about 5 to 50 kPa at -25 oC (paragraph 0008).  The adhesive members each have thicknesses of 25-100 m (paragraphs 0013-0014).  The foldable display device may have a radius of curvature in the range of about 0.5 to 10 mm (paragraph 0053).  The base substrate of the display panel may be polyethylene terephthalate (paragraph 0072).  A protective film, such as a polyimide film, may be disposed under the display panel (paragraph 0152).  The adhesive of the adhesive members may be an acrylic, silicone-based, or polyurethane polymer (paragraph 0142).
	The polyethylene terephthalate base substrate of the display panel reads on the polymer film of the instant claims; the 1st adhesive member reads on the adhesive layer of the instant claims; the window and polarizer read on the display module of the instant claims. 
	Lee et al do not recite the creep value under load of 3 N for 2 hours at room temperature for their adhesive layers.  However, the adhesive of Lee et al. is designed to reduce or prevent the generation of micro-bubbles (paragraph 0178) and interlayer peeling when in a bent shape (paragraph 0181).  Lee et al. further teach maximum creep strain as a results effective variable related to reducing/preventing interlayer peeling after bending and unbending (paragraphs 0128-0130).  According to the instant specification, providing the adhesive with a creep value of 100 to 800% at room temperature maintains good adhesion and excellent durability even when deformed due to repeated bending minimizing the formation of wrinkles or the like (paragraphs 0057-0059 on pages 11-12).  Since Lee et al. teach selecting an adhesive with a maximum creep strain chosen so as to reduce/prevent generation of micro-bubbles and interlayer peeling upon bending and since the instant specification teaches that the creep value range recited in claim 1 is chosen to minimize the formation of wrinkles and the like while maintaining adhesion even when repeatedly bent, one of ordinary skill in the art would expect the adhesive of Lee et al. to inherently have a creep value satisfying the limitations of instant claims 1, 8, and 17.  Alternatively, it would have required no more than routine experimentation and ordinary skill to determine a suitable creep for the adhesive of Lee et al. for preventing interlayer peeling after bending and unbending, a creep that would be expected to satisfy the creep limitations of instant claims 1, 8, and 17 since the creep value of the instant invention is also selected to reduce/prevent interlayer peeling after bending and unbending.

Claim Rejections - 35 USC § 103
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0200915 A1) in view of Hamburgen et al. (US 2018/0356859 A1).
	Lee et al. teach or suggest all the limitations of claims 10 and 11, as outlined above, except for the presence of a second bending axis.
	Hamburgen et al. is directed to a foldable display (paragraph 0002).  Hamburgen et al. illustrate that such displays may have a single bending axis (Figure 1, paragraph 0038) or two bending axes (Figure 3, paragraph 0040).  Having multiple bending axes allows the display device to assume a compact configuration (paragraph 0065).
	It would have been obvious to one of ordinary skill in the art to have provided the display device of Lee et al. with additional bending axes to yield a more compact and portable device.
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0200915 A1) in view of Invie et al. (US 6,277,485 B1).
	Lee et al. teach or suggest all the limitations of claims 2, 13-16, and 19, as outlined above, except for the inclusion of a functional layer  comprising a fluorine-containing silane compound.
	Invie et al. is directed to a protective coating comprising an antisoiling coating (column 2, lines 24-30).  The coating may be applied to a display device (column 1, lines 6-15).  The antisoiling coating comprises a fluorinated silane (column 2, lines 29-40).
	It would have been obvious to one of ordinary skill in the art to apply the protective coating of Invie et al. comprising a fluorinated silane to the display device of Lee et al. to yield a device that is easy to clean.

Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claims 14 and 19 are directed to display devices foldable about at least one bending axis comprising a display module and protective tape on the display module wherein the protective tape comprises a polymer film and an adhesive layer having the recited storage modulus and creep value.  The adhesive layer is disposed between the polymer film and the display module.  The display module comprises a display panel and a window with the window comprising a base substrate and a functional.  The adhesion strength between the protecting tape and the functional layer is 10 to 20 gf/inch.
	Lee et al. represent the closest prior art.  However, the reference does not teach the invention of claims 14 and 19.  While Lee et al. is directed to a foldable display device, there is no teaching of a functional layer provided on the window to which the adhesive layer is attached with an adhesive strength of 10 to 20 gf/inch.  Additionally, since the maximum limit of the adhesive strength was selected to allow the protective tape to be removed as needed (e.g. paragraph 0060 on page 12 of the instant specification) and since the adhesive of Lee et al. is is not designed to be removable, there is nothing motivating one of ordinary skill in the art to select an adhesive with an adhesive strength of 10 to 20 gf/inch in the device of Lee et al.  Moreover, while Invie et al. provides motivation to apply a functional layer comprising fluorine-containing silane to a display device, the layer would be applied to an external surface of the device as opposed to a surface in contact with the adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787